FILED
                            NOT FOR PUBLICATION                             JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SILVERIO MEJIA SALGUERO,                         No. 07-74243

              Petitioner,                        Agency No. A070-187-256

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Silverio Mejia Salguero, a native and citizen of Guatemala, petitions for

review from the Board of Immigration Appeals' summary affirmance of an

immigration judge's denial of his applications for suspension of deportation.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the IJ’s discretionary determination that

petitioner failed to demonstrate the requisite hardship. See Kalaw v. INS, 133 F.3d

1147, 1151-52 (9th Cir. 1997). To the extent Salguero raises a due process

challenge to the hardship determination, we lack jurisdiction because the claim is

not colorable. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001)

(indicating that an applicant may not create the jurisdiction Congress chose to

remove simply by cloaking an abuse of discretion argument in constitutional garb).

      We also lack jurisdiction to review the BIA's decision to summarily affirm

the immigration judge’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845,

855 (9th Cir. 2003) (where the issue before the court is nonreviewable, so is the

BIA's decision to summarily affirm).

      PETITION FOR REVIEW DISMISSED.